EXHIBIT 10.3

 

EMPLOYMENT NON-COMPETE, NON-SOLICIT AND
CONFIDENTIALITY AGREEMENT

 

THIS EMPLOYMENT NON-COMPETE, NON-SOLICIT AND CONFIDENTIALITY AGREEMENT
(“AGREEMENT”) IS ENTERED INTO BETWEEN CITI TRENDS, INC. (“COMPANY”), AND
ELIZABETH FEHER (“EMPLOYEE”), EFFECTIVE AS OF THE 2nd DAY OF APRIL, 2008.

 

For and in consideration of the mutual covenants and agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree:

 

1.             Employment; Scope of Services.  Company shall employ Employee,
and Employee shall be employed by Company, as its Executive Vice President –
Chief Merchandising Officer (“Executive VP”). Employee’s primary job duties
shall include development and implementation of the Company’s national
merchandising strategy, including development of vendor relationships, pricing
and inventory plans, sales plans and other duties as more fully described in the
applicable job description (“Services”).

 

2.             At-Will Employment.  Nothing in this Agreement alters the at-will
employment relationship between Employee and Company. Employment with Company is
“at-will” which means that either Employee or Company may terminate the
employment relationship at any time, with or without notice, with or without
cause. The date of Employee’s cessation of employment for any reason is the
“Separation Date.”

 

3.             Confidentiality.

 

(a)           Employee acknowledges and agrees that (1) the retail sale of
value-priced/off-price family apparel is an extremely competitive industry;
(2) Company has an ongoing strategy for expansion of its business in the United
States; (3) Company’s major competitors operate throughout the United States and
some internationally; and (4) because of Employee’s position as Executive VP,
she will have access to, knowledge of, and be entrusted with, highly sensitive
and competitive Confidential Information (as defined in subsection (b) below) of
Company, including without limitation information regarding sales margins,
purchasing and pricing strategies, marketing strategies, vendors and suppliers,
plans for expansion and placement of stores, and also specific information about
Company’s districts and stores, such as staffing, budgets, profits and the
financial success of individual districts and stores.

 

(b)           “Confidential Information” includes technical or sales data,
formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data and statements, financial plans and
strategies, product plans, sales or advertising information and plans, marketing
information and plans, pricing information, the identity or lists of employees,
vendors and suppliers of Company, and confidential or proprietary information of
such employees, vendors and suppliers. Employee acknowledges and agrees that all
Confidential Information is confidential and remains the sole and exclusive
property of

 

1

--------------------------------------------------------------------------------


 

Company. Employee agrees that he shall (a) hold all Confidential Information in
strictest confidence; (b) not disclose, reproduce, distribute or otherwise
disseminate such Confidential Information, and shall protect such Confidential
Information from disclosure by or to others; and (c) make no use of such
Confidential Information without the prior written consent of Company, except in
connection with Employee’s employment with Company. “Confidential Information”
means any and all data and information relating to Company which (i) derive
independent economic value, actual or potential, from not being generally known
or readily ascertainable by proper means by other persons who may obtain
economic value from their disclosure or use; and (ii) are the subject of
reasonable efforts under the circumstances to maintain their secrecy.

 

(c)           In the event any Confidential Information does not qualify for
protection as “trade secrets” as defined in the Georgia Trade Secrets Act, then
Employee acknowledges and agrees that the Confidential Information shall remain
confidential and shall not be disclosed by Employee during Employee’s employment
with Company and for a period of two (2) years following the Separation Date,
absent the express prior written consent of Company. Trade secret information
shall remain confidential so long as such information qualifies as a trade
secret under applicable law.

 

(d)           Employee acknowledges that Company has provided or will provide
Employee with Company property, including without limitation employee handbooks,
policy manuals, price lists, financial reports, and vendor and supplier
information, among other items. Upon the Separation Date, or upon the request of
Company, Employee shall immediately deliver to Company all property belonging to
Company, including without limitation all Confidential Information and any
property related to Company, whether in electronic or other format, as well as
any copies thereof, then in Employee’s custody, control or possession. Upon the
Separation Date, Employee shall provide Company with a declaration certifying
that all Confidential Information and any other Company property have been
returned to Company, that Employee has not kept any copies of such items or
distributed such items to any third party, and that Employee has otherwise
complied with the terms of Section 3 of this Agreement.

 

4.             Covenant Not to Compete.  During Employee’s employment with
Company and for a period of one (1) year following the Separation Date, provided
that the separation is based on either a termination for Cause as defined in the
Employment Agreement executed by the parties or Employee’s resignation, Employee
shall not compete with Company on behalf of a Competitor in the business of
value-priced/off-price family apparel in the following states: South Carolina;
Georgia; Alabama; Florida; North Carolina; Mississippi; Louisiana; Arkansas;
Tennessee; Texas; Virginia; Ohio; Indiana; Kentucky; or Michigan, by acting as
an Executive Vice President – Chief Merchandising Officer of such Competitor, or
rendering any of the following services to such Competitor: developing or
implementing marketing strategy; developing vendor relationships, pricing or
inventory plans; or developing sales plans. For purposes of this Section 4, the
term “Competitor” shall mean only the following businesses whose primary
business is the sale of value-priced or off-price family apparel, commonly known
as: Cato, TJX (including without limitation TJMAXX and Marshalls), and Ross
Stores. This covenant will not be applicable in the event that Employee is
terminated by

 

2

--------------------------------------------------------------------------------


 

the Company for reasons other than “cause” as defined in the Employment
Agreement executed by the parties.

 

5.             Covenant Not to Recruit Personnel. During Employee’s employment
with Company and for a period of two (2) years following the Separation Date,
and regardless of the reason for separation, Employee will not recruit or
solicit to hire or assist others in recruiting or soliciting to hire, any
employee of Company with whom Employee had Material Contact, supervised or was
integral in the researching and hiring process, and will not cause or assist
others in causing any employee of Company to terminate an employment
relationship with Company.  “Material Contact” means contact which takes place
to conduct or further the Company’s business.

 

6.             Severability.  If any provision of this Agreement shall be held
invalid, illegal or otherwise unenforceable, in whole or in part, the remaining
provisions, and any partially enforceable provisions to the extent enforceable,
shall be binding and remain in full force and effect. Further, each particular
prohibition or restriction set forth in any Section of this Agreement shall be
deemed a severable unit, and if any court of competent jurisdiction determines
that any portion of such prohibition or restriction is against the policy of the
law in any respect, but such restraint, considered as a whole, is not so clearly
unreasonable and overreaching in its terms as to be unconscionable, the court or
arbitrator shall enforce so much of such restraint as is determined by a
preponderance of the evidence to be necessary to protect the interests of
Company.

 

7.             Survival of Covenants.  All rights and covenants contained in
Sections 3, 4, and 5, of this Agreement, and all remedies relating thereto,
shall survive the termination of this Agreement for any reason.

 

8.             Choice of Law and Venue.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Georgia (excluding any that mandate the use of another
jurisdiction’s laws).  Any action to enforce or for breach of this Agreement
shall be brought exclusively in the state or federal courts of the County of
Chatman, City of Savannah.

 

9.             Acknowledgment of Reasonableness/Remedies/Enforcement.

 

(a)           Employee acknowledges that (1) Company has valid interests to
protect pursuant to Sections 3, 4, and 5 of this Agreement; (2) her breach of
the provisions of Sections 3, 4 and/or 5 of this Agreement would result in
irreparable injury and permanent damage to Company; and (3) such restrictions
are reasonable and necessary to protect the interests of Company, are critical
to the success of Company’s business, and do not cause undue hardship on
Employee.

 

(b)           Employee agrees that determining damages in the event of a breach
of Sections 3, 4, 5, or 6 by Employee would be difficult and that money damages
alone would be an inadequate remedy for the injuries and damages which would be
suffered by Company from such breach. Employee further agrees that injunctive
relief is an appropriate remedy for such breach and that in the event of such
breach Company, in addition to and without

 

3

--------------------------------------------------------------------------------


 

limiting any other remedies or rights which it may have, may apply to any court
of competent jurisdiction and seek interim, provisional, injunctive, or other
equitable relief.  Employee and Company waive any requirement that a bond or any
other security be posted.

 

10.           Miscellaneous.  This Agreement and the Employment Agreement
between the parties constitute the entire agreement between the parties and
supersedes any and all prior contracts, agreements, or understandings between
the parties which may have been entered into by Company and Employee relating to
the subject matter hereof. This Agreement may not be amended or modified in any
manner except by an instrument in writing signed by both Company and Employee.
The failure of either party to enforce at any time any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision or
the right of such party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to be a waiver of any other
or subsequent breach. All remedies are cumulative, including the right of either
party to seek equitable relief in addition to money damages.

 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT SHE HAS CAREFULLY READ THIS AGREEMENT AND
KNOWS AND UNDERSTANDS ITS CONTENTS, THAT SHE ENTERS INTO THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY, AND THAT SHE INDICATES HER CONSENT BY SIGNING THIS
FINAL PAGE.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first above written.

 

 

CITI TRENDS, INC.

 

 

 

By:

  /s/ R. Edward Anderson

 

Its:

  Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Elizabeth Feher

 

Elizabeth Feher

 

 

 

Employee Residence

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------